 

Exhibit 10.1

 

IN THE SUPERIOR COURT OF GWINNETT COUNTY
STATE OF GEORGIA

 

 

PARAGON TECHNOLOGIES, INC.,

 

Plaintiff,

v.

 

SED INTERNATIONAL HOLDINGS, INC.,

 

Defendant.

 

CIVIL ACTION FILE NO.

 

 

 

 

   

AGREEMENT OF

COMPROMISE, SETTLEMENT AND RELEASE

 

The Parties to the above-captioned action (the “Action”), currently pending
before the Superior Court of Gwinnett County (the “Court”), by and through their
respective attorneys, have entered into the following Stipulation and Agreement
of Compromise, Settlement and Release (the “Agreement” or “Settlement”).

 

WHEREAS, Paragon Technologies, Inc. (“Paragon”), Gad Partners Fund LP and Hesham
M. Gad (collectively, the “Paragon Group”) have announced their intention (the
“Proxy Effort”) to nominate five individuals to run for election as directors to
replace the current Board of Directors (the “Directors”) of SED International
Holdings, Inc. (“SED”).

 

WHEREAS, the Directors are Samuel Kidston, Steven Metayer, J.D. Abouchar, J.K.
Hage, Robert G. O’Malley and Arthur Goldberg.

 

WHEREAS, on October 2, 2013, Paragon commenced this Action to seek to compel SED
to set a date for the annual meeting of shareholders, the date for which was
subsequently set by SED for December 11, 2013.

 



 

 

  

WHEREAS, in a series of discussions between October 9 and October 16, 2013, the
parties to the Action (the “Parties”), by and through their counsel, agreed to
the terms of this Agreement through which the Parties, the Paragon Group and the
Directors have resolved the Action and all the disputes between them, including
as they relate to the Proxy Effort and to grant each other mutual general
releases.

 

WHEREAS, the Parties, the Directors and the Paragon Group have denied, and
continue to deny all allegations of wrongdoing, fault, liability or damage;
desire to avoid the risk and uncertainty of litigation and the expense of the
Proxy Effort; and, after engaging in extensive discussions, have concluded and
agreed that the disputes between them should be fully and completely resolved
according to the terms and conditions below.

 

NOW, THEREFORE, in consideration of the recitals hereto, the mutual covenants
and promises contained herein and other good and valuable consideration, receipt
and sufficiency of which is hereby acknowledged, the Parties, the Directors, the
Paragon Group, North & Webster, LLC, North & Webster Value Opportunities Fund,
LP, North & Webster Fund II, LP and the other signatories to this Agreement (it
being understood that Dennis L. Chandler, Jack H. Jacobs and Samuel S. Weiser
are signatories to this Agreement for purposes of Section 4 only) agree as
follows:

 

1.                  The Directors shall, on the date hereof, resign as directors
and as Executive Board Chair, as the case may be, of SED. The Directors shall
resign from any and all other positions that they may currently hold with SED
and/or any of its subsidiaries (other than Robert G. O’Malley, who is not
required to resign as SED’s Chief Executive Officer). Prior to resigning as
directors, on the date hereof, one or more of the Directors shall appoint
Messrs. Hesham M. Gad, Dennis L. Chandler, Jack H. Jacobs and Samuel S. Weiser
(the “Paragon Nominees”) to the board of directors of SED pursuant to and in
accordance with SED’s bylaws and applicable law. None of the Directors shall
directly or indirectly nominate or make any attempt to nominate any candidates
for election to the board of directors of SED at SED’s next annual meeting of
shareholders.

 



-2-

 

  

2.                  Paragon, Paragon Group, Hesham M. Gad and each of their
respective heirs, employees, officers and directors, partners, agents, parents,
affiliates, subsidiaries, attorneys, predecessors in interest, successors and
assigns, (the “Paragon Releasors”) hereby irrevocably and unconditionally
release, acquit and forever discharge SED and the Directors and each of them and
their employees, officers and directors, partners, agents, parents, affiliates,
subsidiaries, attorneys, predecessors in interest, successors and assigns (the
“Director Releasees”) from all actions, causes of action, suits, debts, sums of
money, covenants, contracts, agreements, promises, claims, and demands
whatsoever, in law, admiralty, equity or under any legal, equitable or other
theory, direct or derivative (on behalf of SED) which the Paragon Releasors ever
had, now has or hereafter can, shall or may have against the Director Releasees,
for, upon, or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the day of the date of this Release, known and
unknown, suspected or unsuspected; provided however, that nothing herein shall
release SED or the Directors’ obligations under (1) this Agreement, (2) the
contracts for indemnification entered into with SED as of September 30, 2013
(the “September 30, 2013 Indemnity Agreements”), true and complete copies of
which SED represents and warrants have been provided to the Paragon Group, or
(3) Employment Agreements with each of Robert O’Malley (dated September 7,
2012), Derrek Hallock (dated October 10, 2013) and Ronell Rivera (dated October
11, 2013), true and complete copies of which SED represents and warrants have
been provided to the Paragon Group (the “Employment Agreements”).

 

3.                  SED and the Directors and each of their respective heirs,
employees, officers and directors, partners, agents, parents, affiliates
(including without limitation North & Webster, LLC, North & Webster Value
Opportunities Fund, LP, North & Webster Fund II, LP and its affiliated funds),
subsidiaries, attorneys, predecessors in interest, successors and assigns (the
“Director Releasors”) hereby irrevocably and unconditionally release, acquit and
forever discharge Paragon, Paragon Group, Hesham M. Gad, the Paragon Nominees
and each of their employees, officers and directors, partners, agents, parents,
affiliates, subsidiaries, attorneys, predecessors in interest, successors and
assigns (the “Paragon Releasees”) from all actions, causes of action, suits,
debts, sums of money, covenants, contracts, agreements, promises, claims, and
demands whatsoever, in law, admiralty or equity, direct or derivative (on behalf
of SED) which the Director Releasors ever had, now has or hereafter can, shall
or may have against the Paragon Releasees, for, upon, or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the day of
the date of this Release, known and unknown, suspected or unsuspected; provided
however, that nothing herein shall release Paragon’s, the Paragon Group’s or
SED’s obligations under (1) this Agreement, (2) the September  30, 2013
Indemnity Agreements, or (3) the Employment Agreements.

 



-3-

 

  

4.                  (a) Paragon Group, each Paragon Releasor and each Paragon
Nominee hereby covenants not to (i) make, assert, or maintain in any forum
against any of the Director Releasees any claim, demand, action, suit or
proceeding or (ii) in any way encourage, support or assist any other person or
company, including SED, from making, asserting or maintaining any such claim,
demand, action, suit or proceeding, directly or derivatively, against any of the
Director Releasees or any of their (or SED’s) employees, agents, attorneys,
affiliates for any or all released claims, including without limitation
participating directly or indirectly as an adverse party in a class action
lawsuit. The Director Releasors hereby covenant not to (i) make, assert, or
maintain in any forum against any of the Paragon Releasees or Paragon Nominees
any claim, demand, action, suit or proceeding or (ii) in any way encourage,
support or assist any other person or company, including SED, from making,
asserting or maintaining any such claim, demand, action, suit or proceeding,
directly or derivatively, against any of the Paragon Releasees or Paragon
Nominees or any of their employees, agents, attorneys, affiliates for any or all
released claims, including without limitation participating directly or
indirectly as an adverse party in a class action lawsuit. Nothing in this
Agreement shall prevent any party from cooperating in any manner with any
investigation, inquiry, lawsuit or other action initiated by any governmental
body relating to any matter included in this Agreement or the releases provided
hereunder.

 

(b) These covenants not to sue are material terms of this Agreement without
which SED and the Directors would not have entered into the Agreement. Any
breach of this section constitutes a material breach of the Agreement and shall
entitle any non-breaching party to damages in the amount of any judgments,
damages, costs, or attorneys’ fees such non-breaching party pays as a result of
a suit or action that breaches this provision.

 

5.                  SED shall not cancel or terminate the current Directors &
Officers liability insurance policy —National Union Policy No. 08-189-41-13 — in
place (“D&O Insurance”) at any time prior to the time it expires on July 1,
2014. Upon the expiration or termination of such policy, SED shall use
commercially reasonable efforts to obtain and maintain, through June 30, 2020,
D&O Insurance with at least as great and favorable policy limits and other
substantive terms with the Directors named as beneficiaries and insureds under
such policy, provided that SED is able to obtain such coverage at a cost not
greater than the cost of the D&O Insurance (the “Current Cost”), and in the
event that SED is not able to obtain such coverage at a cost not greater than
the Current Cost, it shall use commercially reasonable efforts to obtain the
maximum amount of Directors & Officers liability coverage that it can obtain for
the Current Cost; in no event, however, will the Directors and Officers
liability coverage provided to the present Directors be less than the coverage
provided to the then members of the Board of Directors of SED or any successor
thereof. In addition, if one or more Directors decide to acquire and pay for a
tail or run-off coverage, SED will cooperate with the Director(s) to allow the
Directors to acquire and pay for a six-year extension of D&O Coverage at
existing levels, covering the Directors for acts prior to the change of control
contemplated herein. SED shall keep in place until June 30, 2020 and honor to
the extent required by applicable law all charter provisions, by-laws and the
September 30, 2013 Indemnity Agreements and any other contractual indemnity
agreements filed by SED with the Securities and Exchange Commission prior to the
date hereof providing a right to indemnification to the Directors
(“Indemnification”). None of SED, Paragon or the Paragon Group shall take any
actions to deny or otherwise limit the Directors’ ability to make valid and
lawful claims and receive payment or coverage for valid and lawful claims under
the D&O Policy or to Indemnification by SED.

 



-4-

 

  

6.                  Upon the written request of a Director to SED’s transfer
agent, SED shall, within 15 days after any such request, take any and all steps
reasonably necessary to remove from any shares of SED held by such Director any
and all restrictive legends and notations reflecting restrictions on transfer,
to the extent permissible under applicable law and any applicable contract in
the reasonable opinion of counsel to SED; it being understood that (i) no such
legends may be removed for an individual until such time as the individual has
not been a director, officer or affiliate for a period of at least 90 days and
(ii) any person who beneficially owns 10% or more of SED’s common stock shall be
presumed to be an affiliate of SED; provided however that, with respect to
foregoing clauses (i) and (ii), any restricted securities legends relating to
resale restrictions under the Securities Act of 1933, as amended (the
"Securities Act"), shall be removed in accordance with the foregoing if a
Director shall have delivered a legal opinion of experienced securities counsel,
who shall be reasonably acceptable to SED, addressed to SED and its transfer
agent to the effect that the sale and transfer of the Director's shares of SED
do not require registration under the Securities Act.

 

7.                  SED represents and warrants that it has provided to the
Paragon Group true and complete copies of all minutes from any and all meetings
of the board of directors of SED held, and copies of any and all actions by
written consent taken by the SED board, during the months of September and
October 2013 up to and including the date of this Agreement.

 

8.                  The Stock Option Agreement between SED and Samuel A.
Kidston, dated August 29, 2012, is hereby terminated effective as of the date
hereof, such agreement shall have no further force or effect, and any and all
options granted thereunder are hereby forever forfeited and cancelled.

 

9.                  Upon execution hereof, counsel for the Parties shall execute
a Stipulation of Dismissal in the form of Exhibit A hereto, dismissing the
action with prejudice, with all Parties to bear their own costs and fees.
Paragon’s attorneys shall promptly file the Stipulation of Dismissal with the
Court and provide file stamped copies of the Stipulation of Dismissal to SED’s
counsel.

 



-5-

 

  

10.              The Parties agree that promptly after the execution of this
Agreement SED shall issue the press release attached hereto as Exhibit B
announcing the substantive terms of this Agreement.

 

11.              The Parties warrant and represent that each of them has
reviewed this Agreement independently, has had the opportunity to consult
counsel and has been represented by counsel during the negotiation and execution
of this Agreement, is fully informed of the terms and effect of this Agreement,
and has not relied in any way on any inducement, representation, or advice of
any other Party in deciding to enter this Agreement.

 

12.              This Agreement and terms of the Offer and Compromise embodied
in this Agreement represent a compromise of disputed claims, and the
negotiations, discussions and communications in connection with or leading up to
and including this Agreement (the “Communications”) are agreed to be within the
protection of the Federal Rule of Evidence 408 and corresponding state statutes
including O.C.G.A. § 24-4-408, and shall not be construed as admissions or
concessions by the Parties, or any of them, either as to any liability or
wrongdoing or as to the merits of any claim or defense. Neither the existence of
this Agreement nor any of its provisions shall be offered into evidence by any
Party hereto or its agents in any action, arbitration or proceeding as
admissions or concessions of liability or wrongdoing of any nature on the part
of another Party hereto, or as admissions or concessions concerning the merits
of any claim or defense, provided that nothing precludes the offering into
evidence of this Agreement for the purpose of enforcing its terms or relying on
the releases contained herein as a defense to any claims.

 

13.              Miscellaneous:

 

(a)                The terms of this Agreement shall be binding upon the
successors or permitted assigns of the signatories hereto and thereto, as the
case may be.

 

(b)               This Agreement may not be changed, modified or terminated, nor
any provision hereof by waived, except by an agreement in writing executed by
the signatories to this Agreement to be charged thereby.

 

(c)                The Parties shall be deemed to have all prepared this
Agreement and it shall not be construed in favor of any Party based upon rules
of construction.

 

(d)               This Agreement may be executed in counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement.

 

(e)                The validity, interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Georgia. The
Parties hereby irrevocably and unconditionally: (a) agree that any action or
proceeding arising out of or in connection with this Agreement between the
Parties shall be brought only in the United States District Court for the
Northern District of Georgia or, if such court does not have jurisdiction, then
in the Superior Court of Gwinnett County, Georgia, and not in any other state or
federal court in the United States of America or any court in any other country;
(b) consent to submit to the exclusive jurisdiction of the United States
District Court for the Northern District of Georgia or, if such court does not
have jurisdiction, the Superior Court of Gwinnett County, Georgia for purposes
of any action or proceeding arising out of or in connection with this Agreement;
(c) waive any objection to the laying of venue of any such action or proceeding
in the United States District Court for the Northern District of Georgia or, if
such court does not have jurisdiction, the Superior Court of Gwinnett County,
Georgia; and (d) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the United States District Court for the
Northern District of Georgia or, if such court does not have jurisdiction, in
the Superior Court of Gwinnett County, Georgia, has been brought in an improper
or inconvenient forum. The losing party in any such action or proceeding, as
determined by the relevant court, shall pay the legal fees and costs of the
prevailing party incurred in connection with such action or proceeding.

 



-6-

 



 

IN WITNESS WHEREOF, the parties whose names are set forth below have duly
executed this Agreement as of the day and year first above written.

 



Dated: October 17, 2013                 SED International Holdings, Inc.  
Paragon Technologies, Inc.           By: /s/ Samuel A. Kidston   By: /s/ Hesham
M. Gad Name: Samuel A. Kidston   Name: Hesham M. Gad Title: Executive Chairman  
Title: Chairman                 Gad Partners Fund LP, /s/ JD Abouchar   By Gad
Capital Management LLC, JD Abouchar   its General Partner           /s/ Arthur
Goldberg   By: /s/ Hesham M. Gad Arthur Goldberg     Hesham M. Gad           /s/
JK Hage, III   /s/ Dennis L. Chandler JK Hage, III   Dennis L. Chandler (for
purposes of Section 4 only)           /s/ Samuel Kidston   /s/ Hesham M. Gad
Samuel Kidston   Hesham M. Gad           /s/ Steven Metayer   /s/ Jack H. Jacobs
Steven Metayer   Jack H. Jacobs (for purposes of Section 4 only)           /s/
Robert G. O’Malley   /s/ Samuel S. Weiser Robert G. O’Malley   Samuel S. Weiser
(for purposes of Section 4 only)           North & Webster, LLC                
By: /s/ Samuel A. Kidston       Name: Samuel A. Kidston       Title: Managing
Member                

North & Webster Value Opportunities Fund, LP,

by North & Webster, LLC, its General Partner

                By: /s/ Samuel A. Kidston       Name: Samuel A. Kidston      
Title: Managing Member      

 



North & Webster Fund II, LP, by North & Webster, LLC, its General Partner

                By: /s/ Samuel A. Kidston       Name: Samuel A. Kidston      
Title: Managing Member      

   

 



-7-

